DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER' S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James D. Stevens, Reg. No. 35,691 on 12/01/2021.
The application has been amended as follows:
IN THE CLAIMS:
Claim 5, lines 1~2, “as claimed in any one of the preceding claims,” has been replaced with – as claimed in claim 1, –.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation, “a refractive index larger than 3.0 and preferably between 5.0 and 50.0”. A narrow numerical range within a broader range in a single claim leads to confusion over the intended scope, and thus renders the claim indefinite. See MPEP 2173.05(c).
Claim 13 recites the limitation, “for receiving electromagnetic waves, in particular radar waves" in line 2.  The exemplary claim language “in particular” may lead to confusion over the intended scope of a claim. In this case, it is unclear whether the scope is limited to “radar waves” or “electromagnetic waves”. Thus the unclear scope renders the claim indefinite. See MPEP 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda (US 2009/0267822 A1) in view of Chernokalov (US 2014/0104124 A1).
Regarding claim 1, Shinoda teaches a radar wave imaging device, comprising:
- a radar transmitter unit having at least one radar transmit antenna and being configured for transmitting radar waves towards a scene (Fig. 1(A), [0053] transmitting array antenna 5), 
- a radar receiving unit (Fig. 1(A), 1, 2, 3) that is configured for receiving radar waves reflected by objects that have been illuminated by the radar waves transmitted by the transmitter unit ([0053] A radio wave transmitted from the transmitting array antenna is reflected by at least one obstacle and received by the receiving array antennas 1, 2, and 3, as a receive signal), the radar receiving unit including a plurality of radar receiver members that are arranged as a two-dimensional array ([0053] a planar antenna),
wherein the radar receiving unit includes an imaging radar optics unit for imaging at least a portion of the scene onto at least a portion of the two-dimensional array of radar receiver members (Fig. 14A, [0124] a dielectric lens 36), wherein the imaging radar optics unit Fig. 14A, 36, 1, 2, 3), wherein the radar receiver members are arranged with the first radar lens that is facing away from the scene (Fig. 14A, 36, 1, 2, 3). 
However, Shinoda does not explicitly teach the radar receiver members are in direct contact to a surface of the first radar lens.
Chernokalov teaches a device wherein antenna elements (Fig. 1, [0041], antenna elements 120) are in direct contact to a surface of a lens (Fig. 1, [0041], lens 110 includes a hemispherical part 112 and a cylindrical continuation 114).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Chernokalov to the teachings of Shinoda in order to provide compact lens antenna with manufacturing cost advantages (Chernokalov, [0038]).
Regarding claim 6, all the limitations of claim 1 are taught by Shinoda in view of Chernokalov.
Shinoda further teaches a device, wherein the radar receiver members comprise at least one out of a patch antenna (Fig. 6A, [0083] patch antenna 1 to 5), a slot antenna or a dipole antenna.
Regarding claim 9, all the limitations of claim 1 are taught by Shinoda in view of Chernokalov.
[0128] calibration means for removing interference between the receiving array antennas).
Regarding claim 10, all the limitations of claim 1 are taught by Shinoda in view of Chernokalov.
Shinoda further teaches a device, wherein in the two-dimensional array, the radar receiver members are evenly spaced by a first spacing in a first dimension -4-§371 of PCT/EP2017/084248June 21, 2019 of the array, and are evenly spaced by a second spacing in a second dimension of the array that is perpendicular to the first dimension (Fig. 6A, 1, 3).
Regarding claim 12, all the limitations of claim 1 are taught by Shinoda in view of Chernokalov.
Shinoda further teaches a device, wherein the radar transmitter unit and the plurality of radar receiver members are configured to operate in a single-input and multiple-output (Fig. 1(A), 6->5a-5d) or a multiple-input and multiple-output configuration (Fig. 1(A), 1-3 -> S1-S3).
Regarding claim 13, Shinoda teaches an electromagnetic radiation receiving unit that is configured for receiving electromagnetic waves, in particular radar waves (Fig. 1(A), 1, 2, 3), reflected by objects that have been illuminated by electromagnetic waves ([0053] A radio wave transmitted from the transmitting array antenna is reflected by at least one obstacle and received by the receiving array antennas 1, 2, and 3, as a receive signal), the electromagnetic radiation receiving unit including a plurality of receiver members that are sensitive to the electromagnetic [0053] a planar antenna), the receiving unit further comprising an imaging optics unit for imaging at least a portion of the scene onto at least a portion of the two-dimensional array of receiver members (Fig. 14A, 36, 1, 2, 3), wherein the imaging optics unit comprises at least a first electromagnetic lens that is configured for refraction of the electromagnetic radiation and is arranged between the receiver members and the scene (Fig. 14A, 36, 1, 2, 3), and wherein the radar receiver members are arranged with the first radar lens that is facing away from the scene (Fig. 14A, 36, 1, 2, 3). 
However, Shinoda does not explicitly teach the radar receiver members are in direct contact to a surface of the first radar lens.
Chernokalov teaches a device wherein antenna elements (Fig. 1, [0041], antenna elements 120) are in direct contact to a surface of a lens (Fig. 1, [0041], lens 110 includes a hemispherical part 112 and a cylindrical continuation 114).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Chernokalov to the teachings of Shinoda in order to provide compact lens antenna with manufacturing cost advantages (Chernokalov, [0038]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shinoda (US 2009/0267822 A1) in view of Chernokalov (US 2014/0104124 A1) as applied to claim 1 above, and further in view of Focke (US 2010/0231436 A1).
Regarding claim 2, all the limitations of claim 1 are taught by Shinoda in view of Chernokalov.

	Focke teach a device wherein the imaging radar optics unit includes at least one second radar lens that is arranged between the first radar lens and the scene (Fig. 2, [0027], 12, 14, 16).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Focke to the teachings of Shinoda in view of Chernokalov in order to provide an economical and compact radar sensor which still allows different directional characteristics in the azimuth and in the elevation (Focke [0006]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shinoda (US 2009/0267822 A1) in view of Chernokalov (US 2014/0104124 A1) as applied to claim 1 above, and further in view of Turpin (US 2018/0183152 A1).
Regarding claim 3, all the limitations of claim 1 are taught by Shinoda in view of Chernokalov.
	Shinoda in view of Chernokalov does not explicitly teach a device wherein the first radar lens comprises material having a refractive index larger than 3.0 and preferably between 5.0 and 50.0 at a radar carrier frequency of the radar waves to be transmitted.
[0098]).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Turpin to the teachings of Shinoda in view of Chernokalov in order to achieve beam scanning and/or multiple beams over a wide field of regard (FOR) with broad bandwidth and a very short focal length compared with conventional lenses (Turpin, Abstract).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shinoda (US 2009/0267822 A1) in view of Chernokalov (US 2014/0104124 A1) as applied to claim 1 above, and further in view of Alamouti (US 2008/0284655 A1).
Regarding claim 4, all the limitations of claim 1 are taught by Shinoda in view of Chernokalov.
	Shinoda in view of Chernokalov does not explicitly teach a device wherein the first radar lens includes at least one layer of anti-reflection coating at least on a surface directed towards the scene.
	Alamouti teaches a device wherein the first radar lens includes at least one layer of anti-reflection coating at least on a surface directed towards the scene (Fig. 3, [0018] an anti-reflective cap 316).
Alamouti, [0018]).
Claim 5 is are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda (US 2009/0267822 A1) in view of Chernokalov (US 2014/0104124 A1) as applied to claim 1 above, and further in view of Lynch (US 2018/0348356 A1).
Regarding claim 5, all the limitations of claim 1 are taught by Shinoda in view of Chernokalov.
	Shinoda in view of Chernokalov does not explicitly teach a device wherein the radar transmitter unit comprises at least one modulation means for modulating the radar waves to be transmitted, and wherein the modulation comprises at least one out of or a combination of amplitude modulation, frequency modulation and phase modulation. 
	Lynch teaches a device wherein the radar transmitter unit comprises at least one modulation means for modulating the radar waves to be transmitted, and wherein the modulation comprises at least one out of or a combination of amplitude modulation, frequency modulation and phase modulation ([0013] FMCW radar).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Lynch to the teachings of Shinoda in view of Chernokalov in order to reduce the sidelobe of the transmit patterns (Lynch [0013])  and thus achieve high angular resolution desirable in applications (Lynch [0011].
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda (US 2009/0267822 A1) in view of Chernokalov (US 2014/0104124 A1) as applied to claim 1 above, and further in view of Ding (US 2012/0229366 A1).
Regarding claim 7, all the limitations of claim 1 are taught by Shinoda in view of Chernokalov.
	Shinoda further teaches a device further comprising a receiver circuitry that is electrically connected to the plurality of radar receiver members and that is configured for analog and/or digital signal processing of the signals of the radar receiver members (Fig. 1(A), 12, 13, 14, [0054]). 
However, Shinoda in view of Chernokalov does not explicitly teach the device wherein at least one of the radar receiver members comprises at least one resonating member that is resonant at a carrier frequency of the receiver circuitry.
	Ding teaches a device wherein at least one of the radar receiver members comprises at least one resonating member that is resonant at a carrier frequency of the receiver circuitry (Fig. 2, [0031] resonator 30).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Ding to the teachings of Shinoda in view of Chernokalov in order to minimize undesirable radiation effects from the feeding lines (Ding, [0035]).
Regarding claim 8, all the limitations of claim 1 are taught by Shinoda in view of Chernokalov. 
However, Shinoda in view of Chernokalov does not explicitly teach the device wherein at least one of the radar receiver members includes an antenna member that is configured for discriminating received radar waves according to their polarization.
Ding teaches a device wherein at least one of the radar receiver members includes an antenna member that is configured for discriminating received radar waves according to their polarization ([0041]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Ding to the teachings of Shinoda in view of Chernokalov in order to minimize interferences from other unwanted reflections from the targets (Ding, [0041]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shinoda (US 2009/0267822 A1) in view of Chernokalov (US 2014/0104124 A1) as applied to claim 1 above, and further in view of Brewitt-Taylor (US 5,248,884 A).
Regarding claim 11, all the limitations of claim 1 are taught by Shinoda in view of Chernokalov.
Shinoda in view of Chernokalov does not explicitly teach the device wherein a spacing between the radar receiver members of the two-dimensional array is selected to be more than a 
Brewitt-Taylor teaches a device wherein a spacing between the radar receiver members of the two-dimensional array is selected to be more than a factor of 0.5 times and less than a factor of 2.0 times a diffraction limited spot diameter of the imaging radar optics unit (col. 5, lines 20-25; col. 7, lines 63-66).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Brewitt-Taylor to the teachings of Shinoda in view of Chernokalov in order to allow most efficient collection of incident radiation (Brewitt-Taylor, col. 5, lines 20-25; col. 7, lines 63-66).
Citation of Pertinent Prior Art
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ynak (US 2008/0272955 A1) see [0020] and [0047] teaches a device wherein the radar lens comprising material having an adjustable refractive index at radar frequencies which allows modifying the beam properties such as beam width and/or scan angle (Fig. 3). Therefore choosing material with a specific refractive index for the radar lens would be a matter of design choice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844